Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 1 of 15

UNITED STATES DISTRICT COURT
FOR THE
SOUTHERN DISTRICT OF FLORIDA
CIVIL DIVISION

CHRISCON INVESTMENTS LTD, a corporation
incorporated under the Canada Business
Corporations Act; GOULCO HOLDINGS INC., a
corporation incorporated under the Canada
Business Corporations — Act; GOUGAV
INVESTMENTS INC., a corporation incorporated
under the Canada Business Corporations Act; and
9290-2493 QUEBEC INC., a corporation CASE NO::
incorporated under the Quebec Business

Corporations Act,
< Plains JURY TRIAL: £1 Yes ill No

VS.

800.COM, LLC, a Delaware limited liability

company; and JAY WESTERDAL, a natural person,
Defendants.

/

COMPLAINT

Plaintiffs, CHRISCON INVESTMENTS LTD, a corporation incorporated under the Canada Business
Corporations Act; GOULCO HOLDINGS INC., a corporation incorporated under the Canada Business Corporations
Act; GOUGAV INVESTMENTS INC., a corporation incorporated under the Canada Business Corporations Act; and
9290-2493 QUEBEC INC., a corporation incorporated under the Quebec Business Corporations Act (collectively,
“Plaintiffs”), by and through their undersigned counsel, hereby sues defendants, 800.COM, LLC, a Delaware
limited liability company ("800.Delaware LLC’); and JAY WESTERDAL, a natural person and resident of the State of
Washington (“Westerdal’, and, collectively with 800.Delaware LLC, the “Defendants”) and, accordingly, files
this Complaint (this “Complaint’), hereby alleging as follows:

I, JURISDICTION AND VENUE,

1. Plaintiffs bring this Complaint under Federal Diversity Jurisdiction, 28 U.S.C. 1332, as the
Plaintiffs are completely diverse from each of Defendants 800.Com and Westerdal, and the amount in
controversy exceeds Seventy Five Thousand Dollars (US$75,000.00).

2. Venue is proper before this Honorable Court because Section 10.9 of the ‘Asset Purchase
Agreement (hereinafter defined), one of the documents from which Plaintiffs’ claims against Defendants arise,
States in pertinent part that “[t]he Parties agree that any Litigation one Party commences against any other

Chriscon Investments Ltd., et al. v. 800.Com LLC, etal.
Case No.
Complaint

 

Page 1 of 15
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 2 of 15

Party pursuant to this Agreement shall be brought exclusively in the courts of the State of Florida, sitting in Ft.
Lauderdale, Florida, and the federal courts of the United States of America sitting in Ft. Lauderdale, Florida,
shall have exclusive jurisdiction over such Litigation.” Further, pursuant to 28 USC §1391(b)(2), since alll
installment payments were to be delivered to Seller in Broward County, Florida, Defendants’ failure to deliver

(or cause delivery) of all such installment payments vests this venue with jurisdiction over the Defendants.
Il. THE PARTIES.

os Plaintiff, CHRISCON INVESTMENTS LTD, a corporation incorporated under the Canada Business
Corporations Act, is a Canadian corporation doing business in the country of Canada, having its principal business

offices located at 432 Eglington Avenue East, Toronto, Ontario, Canada M4P 1N6.

4, Plaintiff, GOULCO HOLDINGS INC., a corporation incorporated under the Canada Business
Corporations Act, is a Canadian corporation doing business in the country of Canada, having its principal business
offices located at 2097 Cambridge Road, Mount Royal, Quebec, Canada H3R 22.

5: Plaintiff, GOUGAV INVESTMENTS INC., a corporation incorporated under the Canada Business
Corporations Act, is a Canadian corporation doing business in the country of Canada, having its principal business
offices located at 300 Strathcona Drive, Mount Royal, Quebec, Canada H3R 1E7.

6. Plaintiff, 9290-2493 QUEBEC INC., a corporation incorporated under the Quebec Business
Corporations Act, is a Canadian corporation doing business in the country of Canada, having its principal business
offices located at 3333 Graham Boulevard, Suite 600, Mount Royal, Quebec, Canada H3R 3L5.

i Defendant, 800.DELAWARE LLC, is a Delaware limited liability company, having, upon
information and belief, a mailing address at 4134 Gulf Of Mexico Drive, Suite 307, Longboat Key, Florida 34228,
Attn: Jay Westerdal, Managing Member and CEO, and having its Registered Agent located at c/o ‘A Registered
Agent, Inc.’, 8 The Green, Suite A, Dover, Kent County, Delaware 19901.

8. Defendant, WESTERDAL, is a natural person and resident of the State of Washington, having
a residence address at 1845 West Mercer Way, Mercer Island, King County, Washington 98040.

Ill. FACTS COMMON TO ALL CAUSES OF ACTION.

9, On or about November 17, 2017, each of Steven Ivester, a natural person (“Ilvester’),
800.Com, Inc., a Florida corporation ("800.Florida Inc.” (and, collectively with Ivester, “Seller’), which, upon
information and belief, and during all pertinent times, was a company controlled by Ivester), as ‘seller’, and
Defendant, 800.Delaware.LLC (which, upon information and belief, and during all pertinent times, was a

Chriscon Investments Lid., etal. v. 800.Com LLC, et al.
Gase No.
Complaint

 

Page 2 of 15
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 3 of 15

company controlled by Westerdal), as ‘buyer’, entered into that certain Asset Purchase Agreement (the
“Purchase Agreement’, a copy of which is attached hereto (and is hereby incorporated herein) as Exhibit “A’)
whereby, in exchange for receipt of a series of installment payments, assumption of lvester’s existing debt, and
grant of equity convertible to cash to be made during the time period spanning the course of thirty (30) months
from the effective date of the Purchase Agreement, lvester and 800.Florida Inc. agreed to convey to
800.Delaware LLC all of their respective right, title, and interest in and to certain domain names, trademarks,
and other assets described in the Purchase Agreement (collectively, the “Assets"). Specifically, such agreed
installment payments, assumption of existing debt, and grant of equity interest were as follows:
(a) “at Closing, a Cash Payment by 800[.Delaware LLC] to Ivester in the amount
of Five Hundred Thousand Dollars ($500,000.00)” [Purchase Agreement §2.1(a)]
(‘Installment 2.1(a)’):
(b) “at Closing, a Cash Payment by 800[.Delaware LLC] to entities identified by
lvester . . . in the amount of Three Hundred Thousand Dollars ($300,000.00)” [Purchase
Agreement §2.1(b)] (“Installment 2.1(b)’);
(c) “the assumption by 800[.Delaware LLC] of [certain of Seller's existing debt],
up to a maximum of One Hundred Thousand Dollars ($100,000.00)’ [Purchase Agreement
§2.1(c)] (‘Installment 2.1(c)’);
(d) “the assumption by 800[.Delaware LLC] of Seller’s debt fo Steven Walitt . . .
having a current principal balance . . . of Three Hundred Ninety Four Thousand Dollars
($394,000.00)” [Purchase Agreement §2.1(d)] (“Installment 2.1(d)’);
(e) “the further payment by 800[.Delaware LLC] to Ivester of cash in the amount
of Five Hundred Thousand Dollars ($500,000.00), which amount shall be due and paid on May
17, 2018” [Purchase Agreement §2.1(e)] (“Installment 2.1(e)’);
(f) “the further payment by 800[.Delaware LLC] to 800[.Florida Inc.] of cash in
the amount of Seven Hundred Twenty Thousand Dollars ($720,000.00), [which] shall be
payable in eighteen (18) monthly installments of Forty Thousand Dollars ($40,000.00) each
commencing on May 17, 2018” [Purchase Agreement §2.1(f)] (collectively, “Installment
2.1(f)’);
(g) “the further payment by 800[. Delaware LLC] to lvester of cash in the amount
of Five Hundred Thousand Dollars ($500,000.00), which amount shall be due on the date
twenty-four (24) months following the Closing Date” [Purchase Agreement §2.1(g)]
(‘Installment 2.1(g)’);
(h) “the further payment by 800[.Delaware LLC] to 800[.Florida Inc.] of cash in

Chriscon Investments Ltd., et al. v. 800.Com LLC, etal.
Case No.
Complaint

 

 

Page 3 of 15
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 4 of 15

the amount of Five Hundred Thousand Dollars ($500,000.00), which amount shall be due on

the date twenty-four (24) months following the Closing Date” [Purchase Agreement §2.1(h)]

(“Installment 2.1(h)’);

(i) “the further payment by 800[.Delaware LLC] to 800[.Florida Inc.] of cash in
the amount of Five Hundred Thousand Dollars ($500,000.00), which amount shall be due on
the date thirty (30) months following the Closing Date” [Purchase Agreement §2.1(i)]
(“Installment 2.1(i)”); and

(j) “on or before the Closing Date, . . . 800[.Delaware LLC] will agree to pay
lvester the economic equivalent of ownership of five percent (5%) [of 800.Delaware LLcr
[Purchase Agreement §2.4(b)] (“Installment 2.4(b)’).

10. As applicable to the foregoing, Section 10.18 of the Purchase Agreement states that “Ttlime is
of the essence of this Agreement.”

11. Pursuant to that certain Personal Guaranty dated November 16, 2017 (the “Personal
Guaranty’, a copy of which is attached hereto (and is hereby incorporated herein) as Exhibit “B”), Westerdal
personally guaranteed all payments, assumption of debt, and equity delivery under the Purchase Agreement
to be paid (or granted, as applicable) by 800.Delaware LLC to Ivester or to 800.Florida, Inc. (as applicable);
specifically, as pertinent to this claim:

(a) Installment 2.4(b), i.e. “a 5% Non-Member Equity Interest in 800[.Delaware]

LLC, this 5% Equity Interest will be valued at $500,000 and this value will be personally

guaranteed by Jay Westerdal due at closing” [Personal Guaranty §(c)];

(b) Installment 2.1(g), i.e. “the further payment by [800.Delaware LLC] to Ivester
of cash in the amount of Five Hundred Thousand Dollars ($500,000.00), which amount shall
be due on the date twenty-four (24) months following the Closing Date” [Personal Guaranty
§(d)],

(c) Installment 2.1(h), ie. “the further payment by [800.Delaware LLC] to
800[.Florida Inc.] of cash in the amount of Five Hundred Sixty-Five Thousand Dollars’ [sic]
($500,000.00), which amount shall be due on the date twenty-four (24) months following the
Closing Date”[Personal Guaranty §(e); and

(d) Installment 2.1(i), ie. “the further payment by [800.Delaware LLC] to

 

' The corresponding payment amount description set forth in Section 2.1(h) of the Purchase Agreement states, “Five hundred
Thousand Dollars ($500,000.00)’.

Chriscon Investments Ltd., etal. v. 800.Com LLC, et al.
Case No.
Complaint

 

Page 4 of 15
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 5 of 15

800[-Florida Inc.] of cash in the amount of Five Hundred Sixty-Five Thousand Dollars? [sic]

($500,000.00), which amount shall be due on the date thirty-six (36) months? [sic] following

the Closing Date” [Personal Guaranty §(f)].

Tz: Upon information and belief, each of lvester and 800.Florida Inc. timely conveyed to
800.Delaware LLC all their respective Assets and otherwise fulfilled all ‘Seller obligations under the Purchase
Agreement.

13. Subsequent to executing the Purchase Agreement, each of Seller and 800.Delaware LLC
entered into a series of four (4) amendments to the Purchase Agreement, which purported to amend the
Purchase Agreement as follows.

(a) That certain First Amendment To Asset Purchase Agreement dated March

19, 2018 (the “First Amendment’, a copy of which is attached hereto (and hereby

incorporated herein) as Exhibit “C”) amended, among other things, the due date for Installment

2.1(€) as well as reduced the total payment amount and corresponding installment due dates

for Installment 2.1(f).

(b) That certain Second Amendment To Asset Purchase Agreement dated June

6, 2018 (the “Second Amendment’, a copy of which is attached hereto (and is hereby

incorporated herein) as Exhibit “D”), which, among other things, confirmed that each of

Installment 2.1(a), Installment 2.1(b), Installment 2.1(c), Installment 2.1(d), and Installment

2.1(e) “are current’, and amended the due date for the first installment of Installment 2.1(f} to

June 16, 2018.

(c) That certain Third Amendment To Asset Purchase Agreement dated August

27, 2018 (the “Third Amendment’, a copy of which is attached hereto (and is hereby

incorporated herein) as Exhibit “E”), which, among other things, (i) ratified that the total

payment amount due pursuant to Installment 2.1(f) is $1,275,000 as of August 27, 2018: (ii)

set forth the schedule of due dates for the twenty seven (27) installment payments (consisting

one (1) $50,000.00 payment due 8/27/2018; one (1) $250,000.00 payment due 8/30/2018:

one (1) $500,000.00 payment due 9/15/2018; twenty three (23) payments of $20,000.00 each

due each month from 9/25/2018 until 7/10/2020; and one (1) final payment of $15,000.00 due

on 8/10/2020) to be made to fully satisfy Installment 2.1(f) during the time period from August

 

2 The corresponding payment amount description set forth in Section 2.1(i) of the Purchase Agreement states, “Five hundred
Thousand Dollars ($500,000.00)”.

3 The corresponding due date for payment set forth in Section 2.1{i) of the Purchase Agreement states “thirty (30) months’.
Chriscon Investments Ltd., et al. v. 800.Com LLC. et al.

Case No.
Complaint

 

Page 5 of 15
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 6 of 15

27, 2018 until August 10, 2020; (iii) redacted and otherwise eliminated 800.Delaware LLC's

obligation to tender Installment 2.1(g); (iv) redacted and otherwise eliminated 800.Delaware

LLC's obligation to tender Installment 2.1(h); (v) redacted and otherwise eliminated

800.Delaware LLC’s obligation to tender Installment 2.1(i); and (vi) cancelled and otherwise

eliminated 800.Delaware LLC's obligation to provide the 5% equity interest pursuant to

Installment 2.4(b).

(d) That certain Fourth Amendment To Asset Purchase Agreement dated

February 28, 20194 (the “Fourth Amendment’, a copy of which is attached hereto (and is

hereby incorporated herein) as Exhibit “F”), whereby, among other things, the total remaining

payment due under Installment 2.1(f) was ratified to be “$210,000 (Two Hundred Thirty [sic]

Thousand) as of February 28! 2019.”

14. Thus, with respect to Installment 2.1(f), Installment 2.1(g), Installment 2.1(h), Installment 2.1 (i),
and Installment 2.4(b), the four (4) amendments to the Purchase Agreement modified the aggregate amount of

such Installments as described in the following chart:

 

 

 

 

 

 

 

 

 

 

 

 

bocuncne Installment Installment | Installment | Installment Installment Aggregate
2.41(f): 2.1(g): 2.4(h): 2.1(i): 2.4(b): Total:
$720,000.00 eis
(18 pmts. of | $500,000.00 | $500,000.00 | $500,000.00 : $2,220,000.00
purchase | $40,000.00 (due (due (due ete plus 5% equity
g startingon | 11/17/2019) | 11/17/2019) | 5/17/2020) = distributions
5/17/2018) $500,000.00)
$600,000.00 sii
First | (15pmis. of | $500,000.00 | $500,000.00 | $500,000.00 | rrcitY — | $2,100,000.00
Amendment | %49,000.00 (due (due (due ( oe rae °" | plus 5% equity
startingon | 11/17/2019) | 11/47/2019) | 5/17/2020) distributions
7/17/2018) $500,000.00)
$600,000.00 ae
Second | (15 pmts. of | $500,000.00 | $500,000.00 | $500,000.00 | ciiegiat tot | $2/100,000.00
Avendinant $40,000.00 (due (due (due tc han e plus 5% equity
startingon | 11/17/2019) | 11/17/2019) | 5/17/2020) = distributions
6/16/2018) $500,000.00)
$1,275,000.00
Third (27 pmts. of Redacted Redacted Redacted Terminated,
matted eee and and and cancelled, and | $1,275,000.00
ee eliminated | eliminated | eliminated eliminated
8/27/2018 and

 

 

* Confusingly, while, in the Preamble of the Fourth Amendment, it states that the document “is executed and entered into this 28th
day of February, 2019", Seller's signature block contains a date of “Feb[.] 28" 2018”, and 800.Delaware LLC’s signature block
contains a date of “August 28" 2018”,

Chriscon Investments Ltd., et al. v. 800.Com LLC. et al.

Case No.

 

Complaint

Page 6 of 15

 
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 7 of 15

 

D t: Installment | Installment | Installment | Installment Installment Aggregate
pene: 2.1(f): 2.1(q): 2.4(h): 2.A(i): 24(b): | Total:

ending on
8/10/2020)

$210,000.00
(ratified as
total
remaining due
Fourth - $190,000.00
Amendment due on
3/1/2019, and
$20,000.00
due on
3/10/2019)

 

 

N/A N/A NIA N/A N/A

 

 

 

 

 

 

 

 

 

Accordingly, by entering into each of the four (4) amendments to the Purchase Agreement, and provided that
all installments were timely delivered, Seller agreed to a significant decrease in the total consideration
to be paid by 800.Delaware LLC — a decrease in the total purchase price of $945,000.00 - plus the
relinquishment of all distributions in connection with the 5% equity interest in 800.Delaware LLC that was
pledged to lvester by 800.Delaware LLC.

15, As further evidence of the critical importance of timely payment in exchange for Seller's
agreement to significantly decrease the total amount of consideration to be paid by 800.Delaware LLC,
subsequent to, but on the same day as, his execution of the Third Amendment, on August 27, 2018 at 3:08
p.m., Westerdal, on behalf of each of Defendants, sent an email to Ivester which amended the Third
Amendment by indicating the critical importance of timely delivery of installment payments, which has in its
subject line the word “Agreement” (the “Westerdal Amendment’, a copy of which is attached hereto (and is
hereby incorporated herein) as Exhibit “G”), whereby Westerdal stated and agreed as follows:

| Jay Westerdal agree to the following. If for any reason the Third Amendment to the [Asset
Purchase Agreement] dated 11/17/2017 payment on September 20, 2018 payment of
$550,000 does not get made to Steven Ivester by September 25" 2018 then the Third
Amendment to the [Asset Purchase Agreement] dated 11/17/2017 will be considered by

both Parties, Jay [Wlesterdal and Steven Ivester as null and void, and any advanced

payments made on the Third Amendment to the [Asset Purchase Agreement] dated
11/17/2017 will be deducted from the next sequence of $40,000 monthly payments. [signed]
Agreed Jay Westerdal Monday August 27" 2018

(emphasis added). Seller accepted and relied upon the Westerdal Amendment to its detriment, and it would
certainly work an inequity upon Seller to refuse to enforce the Westerdal Amendment while, at the same time,
allowing Defendants to retain the benefit of the Third Amendment.

16. When payment of the full amount of the $500,000.00 payment that was due on September 15,
2018 under the Third Amendment was not timely received, on October 9, 2018, Seller's attorney sent a letter

Chriscon Investments Ltd., et al. v. 800.Com LLC. et al.
Gase No.
Complaint

 

Page 7 of 15
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 8 of 15

(the “Seller Demand Letter’, a copy of which is attached hereto (and is hereby incorporated herein) as Exhibit
“H’) to 800.Delaware LLC’s and Westerdal’s attorney stating, among other things, that:

[wlith respect to the September 15, 2018 payment. . . your clients remitted part of the
payment. My clients afforded your clients until September 25, 2018 to remit the remaining
$400,000 which was due as of September 15, 2018. When no payment was received, my
clients notified you and Mr. Westerdal on October 3, 2018 that the payment had not been

received. As a result, the third amendment, which affords your client a significant
financial concession relative to the total purchase price under the asset purchase
agreement, would be null and void

Id {[2 (emphasis added). After observing that the full amount of the 9/15/2018 payment had still not been
received despite Seller's agreement to provide an additional extension until October 9, 2018, the Seller Demand
Letter then stated that:

[m]y clients have authorized me to provide one final notice. Remit all monies owed under the
third amendment schedule to date ($400,000 remaining for September 15, 2018) by 5:00p.m.
on Friday, October 11, 2018. If we do not receive said payment, my client has authorized
this office to pursue all available legal remedies, which will include monetary damages,
interest, costs, attorney fees, declaratory relief, to the fullest extent allowed by law

ld. 94 (emphasis added).

We However, notwithstanding (a) the ‘significant financial concessions’ granted by Seller for timely
adherence to the payment provisions set forth in the Third Amendment; (b) Seller's agreement to extend the
Third Amendment's due date for payment of the balance of the outstanding $400,000.00 from September 15,
2018 until October 3, 2018, and then further until October 9, 2018, and, finally, still further until October 11,
2018; and (c) Westerdal’s express acknowledgment, full understanding, and unconditional agreement in the
Westerdal Amendment that his failure to timely deliver such outstanding balance will cause the Third
Amendment “to be considered by both Parties .. . as null and void”, neither 800.Delaware LLC nor Westerdal
delivered nor caused timely delivery to 800.Florida Inc. of the full amount of the outstanding $400,000.00
demanded in the Seller Demand Letter.

18. Importantly, due to Defendants’ failure to timely deliver (or cause delivery of) the full amount
of the outstanding $400,000.00 portion of the September 15, 2018 installment, after continued failure
notwithstanding Seller providing three (3) extensions to 800.Delaware LLC for timely delivery of the full amount
of such payment, the Third Amendment became — as was expressly agreed by Westerdal in the Westerdal
Amendment — “null and void’, and, accordingly: (a) the unpaid portion of the $720,000.00 pursuant to
Installment 2.1(f) was simultaneously reinstated and became due to 800.Florida Inc. in accordance with Section
2.1(f) of the Purchase Agreement; (b) the $500,000.00 payment pursuant to Installment 2.1(g) was
simultaneously reinstated and became due to Ivester as of November 17, 2019 in accordance with Section
2.1(g) of the Purchase Agreement; (c) the $500,000.00 payment pursuant to Installment 2.1(h) was
Chriscon Investments Ltd., et al. v. 800.Com LLC. et al.

Case No,
Complaint

 

Page 8 of 15
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 9 of 15

simultaneously reinstated and became due to 800.Florida Inc. as of November 17, 2019 in accordance with
Section 2.1(h) of the Purchase Agreement; (d) the $500,000.00 payment pursuant to Installment 2.1(i) was
simultaneously reinstated and became due to 800.Florida Inc. as of May 18, 2019 in accordance with Section
2.1(i) of the Purchase Agreement; and (e) all distributions related to the economic equivalent of five percent
(5%) equity interest in 800.Delaware LLC pursuant to Installment 2.4(b) (and valued at not less than
$500,000.00 pursuant to the Personal Guaranty) (the foregoing clause (e) is, collectively, the “Equity
Distributions’) was similarly reinstated and became due in accordance with the Purchase Agreement.

19. Upon information and belief, aggregate payments totaling the reinstated payment amounts for
Installment 2.1(g), Installment 2.1(h), and Installment 2.1(i), as well any and all Equity Distributions pursuant to
Installment 2.4(b), together with the amount of the ‘Termination Amount’ set forth in Section 4.2 of the ‘Equity
Agreement’ attached as an exhibit to the Purchase Agreement, still remain due and unpaid.

20. On or about November 10, 2019, each of Ivester and Bigmansland, Inc., a Delaware
corporation (“Bigmansland’, the successor-in-interest to 800.Florida Inc.), collectively as ‘assignor’, and the
Plaintiffs, collectively as ‘assignee’, entered into that certain Assignment Agreement (the “Assignment
Agreement’, a copy of which is attached hereto (and is hereby incorporated herein) as Exhibit “I’), whereby,
in exchange for certain cash payments tendered by each of the Plaintiffs to Seller, each of Ivester and
Bigmansland (collectively as Seller) assigned to the Plaintiffs (in accordance with a certain percentage
applicable to each Plaintiff}: (a) all Seller's respective right(s), title(s), interest(s), and choses of action in and to
any and all outstanding payments pursuant to Installment 2.1(g), Installment 2.1(h), and Installment 2.1(i); (b)
all Ivester's right(s), title(s), interest(s), and choses of action in and to the Equity Distributions pursuant to
Installment 2.4(b); and (c) all Seller's respective rights), title(s), interest(s), and choses of action in and to the
‘Termination Amount’ set forth in Section 4.2 of the ‘Equity Agreement’ attached as an exhibit to the Purchase
Agreement.

21. Further, pursuant to the Assignment Agreement, Ivester irrevocably granted to each of the
Plaintiffs (according to their respective percentages) a limited power of attorney to pursue any and all choses
of action as necessary in order to recover all such assigned right(s), title(s), and interest(s) under the
Assignment Agreement.

22. Pursuant to the Assignment Agreement, Seller made the following representations to the
Plaintiffs: (a) all portions of the Third Amendment are null, void, and otherwise unenforceable; and (b) neither
lvester nor Bigmansland (nor their respective agent(s)) has performed or failed to perform any act, executed
any document or instrument, or permitted or otherwise allowed any portion of the Third Amendment to become
effective or enforceable by Defendants.

 

 

20: Relying on the express representations set forth in the Assignment Agreement, on or about
Chriscon Investments Ltd., et al. v. 800.Com LLC. et al.
Case No.
Complaint

Page 9 of 15
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 10 of 15

June 25, 2020, Plaintiff caused a letter to be forwarded to each of 800.Delaware LLC, Westerdal, and
Defendants’ attorney (the “Plaintiffs Demand Letter’, a copy of which is attached hereto (and is hereby
incorporated herein) as Exhibit “J”), whereby, among other things, Plaintiffs informed Defendants about the
Assignment Agreement and demanded payment of all outstanding amounts due to Seller under the Purchase
Agreement.

24, As of date of filing of this Complaint, there remain outstanding and unpaid payments under the
Purchase Agreement in the aggregate amount totaling: (a) Installment 2.1(g), Installment 2.1 (h), and Installment
2.1(i); (b) any and all Equity Distributions pursuant to Installment 2.4(b); and (c) the amount of the ‘Termination
Amount’ set forth in Section 4.2 of the ‘Equity Agreement’ attached as an exhibit to the Purchase Agreement.

25. All conditions precedent to the bringing of this action and the filing of this Complaint have
occurred, have been satisfied, or have been waived.

IV, FIRST CAUSE OF ACTION: BREACH OF CONTRACT (AGAINST 800,DELAWARE LLC).

26. Each and every allegation and Exhibit set forth in, attached to, and otherwise referenced in,
Section Ill of this Complaint (titled ‘Facts Common To All Causes of Action’) is hereby incorporated and
otherwise adopted hereto as if fully set forth herein.

Zi: Each of Seller and 800.Delaware LLC entered into the Purchase Agreement, whereby, among
other things, Seller agreed to convey all Seller's respective right(s), title(s), and interest(s) in and to the Assets
to 800.Delaware LLC, and, in exchange therefor, 800.Delaware LLC agreed to timely and fully deliver all
payments, the Equity Distributions pursuant to Installment 2.4(b), and other items of value under the Purchase
Agreement to Seller.

28. Seller timely provided to 800.Delaware LLC the Assets and satisfied all other Seller's
obligations under the Purchase Agreement (as so amended).

29. 800.Delaware LLC accepted all the Assets and the benefits of all other Seller’s obligations
under the Purchase Agreement, and 800.Delaware LLC has ever indicated to Seller or to any other person or
entity that Seller's delivery of the Assets and satisfaction of all other Seller's obligations under the Purchase
Agreement was deficient, defective, or otherwise not in compliance with all applicable terms and conditions of
the Purchase Agreement (as so amended).

30. 800.Delaware LLC has failed, refused, or neglected to timely and fully deliver to Seller all
installment payments, any and all Equity Distributions pursuant to Installment 2.4(b), and all other items of value
under the Purchase Agreement (as so amended), despite the delivery to 800.Delaware LLC of proper notice
and demand therefor.

at. Pursuant to the Assignment Agreement, Seller assigned to Plaintiffs all Seller's respective
right(s), title(s), interest(s), and choses of action in and to any and all unpaid and outstanding installment

Chriscon Investments Ltd. etal. v. 800.Com LLC. et al.
Case No.
Complaint

 

Page 10 of 15
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 11 of 15

payments, all unpaid Equity Distributions pursuant to Installment 2.4(b), and all other unpaid or un-delivered
items of value under the Purchase Agreement (as so amended), and irrevocably granted to Plaintiffs a limited
power of attorney to pursue any and all choses of action as so necessary.

32. Thus, 800.Delaware LLC owes to Plaintiffs all outstanding and unpaid installment payments,
all unpaid Equity Distributions pursuant to Installment 2.4(b), and all other unpaid or un-delivered items of value
under the Purchase Agreement (as so amended), aiid, although demand for such payments and such
distributions related to the equity interest has been properly made by each of Seller and Plaintiffs, 800.Delaware
has failed, refused, or otherwise neglected to deliver (or cause to be delivered) to Plaintiffs any and all of such
outstanding and unpaid installment payments, any and all unpaid Equity Distributions pursuant to Installment
2.4(b), and other unpaid or un-delivered items of value under the Purchase Agreement (as so amended).

33. All conditions precedent to the bringing of this action and the filing of this Complaint have
occurred, have been satisfied, or have been waived.

34. Plaintiffs are obligated to pay all reasonable attorneys’ fees and costs arising from this action.

WHEREFORE, Plaintiffs hereby respectfully requests that this Honorable Court hold that 800.Delaware
LLC is in breach of the Purchase Agreement, issue a judgment against 800.Delaware LLC in the aggregate
amount of any and all of such outstanding and unpaid installment payments, any and all unpaid Equity
Distributions pursuant to Installment 2.4(b), and all other items of value under the Purchase Agreement (as so
amended), plus costs and fees, together with all reasonable attorneys’ fees and costs incurred by Plaintiffs in
this action, together with such additional relief as this Honorable Court shall deem equitable, just, and proper.

V, SECOND CAUSE OF ACTION: UNJUST ENRICHMENT (AGAINST 800.DELAWARE LLC) (IN
THE ALTERNATIVE).

ao: Each and every allegation and Exhibit set forth in, attached to, and otherwise referenced in,
Section Ill of this Complaint (titled ‘Facts Common To All Causes of Action’) is hereby incorporated and
otherwise adopted hereto as if fully set forth herein.

36. If Plaintiffs do not prevail on their legal remedies such as breach of contract, Plaintiffs will lack
an adequate remedy at law, so this cause of action is in the alternative pursuant to Rule 8(a)(3) of the Federal
Rules of Civil Procedure (which is applicable to Florida law, see, e.g. Thunderwave, Inc. v. Carnival Corp., 954
F. Supp. 1562 (U.S. Dist. Ct., S.D. Fla. 1997) (“under Federal Rule of Civil Procedure 8(e)([3]) a party may set forth
inconsistent or alternative claims in a single complaint." Id. at 1566).

37. Each of Seller and 800.Delaware LLC were fully aware that Seller would deliver the Assets
and satisfy all other Seller's obligations under the Purchase Agreement, and, in exchange therefor,
800.Delaware would timely pay all installment payments, grant and pay the Equity Distributions pursuant to
Installment 2.4(b), and deliver all other items of value required under the Purchase Agreement, as just
Chriscon Investments Ltd., et al. v. 800.Com LLC, etal.

Case No.
Complaint

 

Page 11 of 15
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 12 of 15

compensation for Seller's delivery and performance.

38. The Assets and satisfaction of all other Seller's obligations under the Purchase Agreement
directly and expressly benefit 800.Delaware LLC.

39. Seller timely delivered to 800.Delaware LLC all Assets and satisfied all other Seller's
Obligations under the Purchase Agreement.

40, 800.Delaware LLC knew that Seller had delivered all Assets and satisfied all other Seller's
obligations under the Purchase Agreement, and also knew and was otherwise aware that Seller expected just
compensation for such delivery and satisfaction.

41, 800.Delaware LLC voluntarily accepted, without dispute, reservation, claim, or condition, and
directly benefitted from, Seller's delivery of the Assets and satisfaction of all other Seller's obligations under the
Purchase Agreement.

42. 800.Delaware LLC refused, failed, and otherwise neglected to pay to Seller all installment
payments, grant and pay all Equity Distributions pursuant to Installment 2.4(b), and otherwise satisfy all
800.Delaware LLC’s other obligations under the Purchase Agreement, which, collectively, were just
compensation for delivery of the Assets and satisfaction of all other Seller's obligations under the Purchase
Agreement, despite the delivery to 800.Delaware LLC of proper notice and demand therefor.

43. As a result of 800.Delaware LLC’s refusal, failure, and neglect to timely pay to Seller all
outstanding, due, and payable installment payments, grant and pay all Equity Distributions pursuant to
Installment 2.4(b), and otherwise satisfy all 800.Delaware LLC’s other obligations under the Purchase
Agreement, 800.Delaware LLC has been unjustly enriched by receipt and enjoyment of such Seller's delivery
and obligations satisfaction so rendered without full payment, for which payment and granting was expected
and duly requested.

44. It is inequitable for 800.Delaware LLC to retain all benefits so rendered by Seller to
800.Delaware LLC without paying and granting the fair value for such enrichment. If the Westerdal Amendment
is somehow deemed invalid or unenforceable, it would be inequitable for Defendants to retain the benefit of the
Third Amendment without providing the conditional consideration that was memorialized in the Westerdal
Amendment and was relied upon by Seller to its detriment.

45. Accordingly, the fair value of such enrichment is the aggregate total of all outstanding and
unpaid installment payments under the Purchase Agreement, the granting and payment of all Equity
Distributions pursuant to Installment 2.4(b), and satisfaction of all other 800.Delaware LLC’s obligations under
the Purchase Agreement.

46, Pursuant to the Assignment Agreement, Seller assigned to Plaintiffs all Seller’s respective
right(s), title(s), interest(s), and choses of action in and to any and all installment payments, all unpaid Equity

Chriscon Investments Ltd., etal. v. 800.Com LLC. et al.
Case No.
Complaint

 

Page 12 of 15
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 13 of 15

Distributions pursuant to Installment 2.4(b), and all other items of value under the Purchase Agreement (as so
amended), and irrevocably granted to Plaintiffs a limited power of attorney to pursue any and all choses of
action as necessary.

47, Thus, 800.Delaware LLC owes to Plaintiffs the fair value of all outstanding and unpaid
installment payments, all unpaid Equity Distributions pursuant to Installment 2.4(b), and satisfaction of all other
800.Delaware LLC’s obligations under the Purchase Agreement.

48. All conditions precedent to the bringing of this action and the filing of this Complaint have
occurred, have been satisfied, or have been waived.

49, Plaintiffs are obligated to pay all reasonable attorneys’ fees and costs arising from this action.

WHEREFORE, Plaintiffs hereby respectfully requests that this Honorable Court hold that 800.Delaware
LLC has been unjustly enriched by the aggregate total of all outstanding and unpaid installment payments, all
unpaid Equity Distributions pursuant to Installment 2.4(b), and the economic value of satisfaction of all other
800.Delaware LLC’s obligations under the Purchase Agreement, issue a judgment against 800.Delaware LLC
in the aggregate amount of the fair value of the foregoing, plus interest and costs, together with all reasonable
attorneys’ fees and costs incurred by Plaintiffs in this action, together with such additional relief as this
Honorable Court shall deem equitable, just, and proper.

Vi. THIRD CAUSE OF ACTION: ENFORCEMENT OF PERSONAL GUARANTY (AGAINST
WESTERDAL).

50. Each and every allegation and Exhibit set forth in, attached to, and otherwise referenced in,
Section Ill of this Complaint (titled ‘Facts Common To All Causes of Action’) is hereby incorporated and
otherwise adopted hereto as if fully set forth herein.

a1. Pursuant to the Personal Guaranty, Westerdal stated that: (a) “I, Jay Westerdal . . . hereby
personally guarantee to you the payment of any obligation of 800[.Delaware LLC]. . . to Steven Ivester and
800[.Florida Inc.] under the Asset Purchase Agreement’: (b) ‘[ijt is understood that this guaranty shall be a
continuing and irrevocable guaranty, and indemnity for such indebtedness of [800.Delaware LLC]’; and (c) “I
do hereby waive notice of default, nonpayment and notice thereof’.

52. 800.Delaware LLC has failed, refused, or neglected to timely and fully deliver to Seller all
outstanding and unpaid installment payments, pay all unpaid Equity Distributions pursuant to Installment 2.4(b),
and satisfy all other 800.Delaware LLC’s obligations under the Purchase Agreement (as so amended), despite
the delivery to Defendants of proper notice and demand therefor.

53. Pursuant to the Personal Guaranty, Westerdal is liable to Seller for the payment of any and all
unpaid payments and unperformed obligations of 800.Delaware LLC under the Purchase Agreement.

54. Pursuant to the Assignment Agreement, Seller assigned to Plaintiffs all Seller's respective

Chriscon Investments Ltd.. et al. v. 800.Com LLC, et al.
Case No.

Complaint

 

Page 13 of 15
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 14 of 15

right(s), title(s), interest(s), and choses of action in and to any and all installment payments, all unpaid Equity
Distributions pursuant to Installment 2.4(b), and all other items of value under the Purchase Agreement (as so
amended), and irrevocably granted to Plaintiffs a limited power of attorney to pursue any and all choses of
action as necessary.

45 Accordingly, Westerdal is liable to Plaintiffs for the payment of all outstanding and unpaid
installment payments, all unpaid Equity Distributions pursuant to Installment 2.4(b), and satisfaction of all other
800.Delaware LLC’s obligations under the Purchase Agreement (as so amended).

WHEREFORE, Plaintiffs hereby respectfully requests that this Honorable Court hold that Westerdal is
liable to Plaintiffs for the payment of all outstanding and unpaid installment payments, all unpaid Equity
Distributions pursuant to Installment 2.4(b), and the economic value of satisfaction of all other 800.Delaware
LLC’s obligations under the Purchase Agreement (as so amended), issue a judgment against Westerdal in the
aggregate amount of any and all of such outstanding and unpaid installment payments, all unpaid Equity
Distributions pursuant to Installment 2.4(b), and the economic value of satisfaction of all other 800.Delaware
LLC’s obligations under the Purchase Agreement (as so amended) together with all attorneys’ fees and costs
incurred by Plaintiffs in this action, together with such additional relief as this Honorable Court shall deem
equitable, just, and proper.

VIL. DEMAND FOR ATTORNEYS’ FEES AND COSTS.
56. Due to Defendants’ refusal to tender and otherwise deliver all outstanding unpaid payments,

 

the economic equivalent of equity interest, and other amounts due under the Purchase Agreement to Plaintiffs,
Plaintiffs have been forced to retain the undersigned attorney in order to represent them in the instant action.

57, Plaintiff is, and will be, required to pay such undersigned attorney certain agreed fees and
costs pursuant to representation in the instant action.

58. Section 57.105(7) of the Florida Statutes provides that “[i]f a contract contains a provision
allowing attorney's fees to a party when he or she is required to take any action to enforce the contract, the court may
also allow reasonable attorney's fees to the other party when that party prevails in any action, whether as plaintiff or
defendant, with respect to the contract.”

59. Section 10.1 of the Purchase Agreement provides in pertinent part that: “in the event of any action
or proceeding to interpret or enforce this [Purchase] Agreement, the prevailing Party in such action or proceeding (i.e.
the Party who, in light of the issues contested or determined in the action or proceeding, was more successful) shall
be entitled to have and recover from the non-prevailing Party such costs and expenses, including all court costs and
reasonable attorneys’ fees, as the prevailing Party may incur in the pursuit or defense thereof.”

WHEREFORE, Plaintiffs hereby respectfully requests that this Honorable Court hold that Defendants
are jointly and severally liable to Plaintiffs for the payment of all outstanding and unpaid installment payments,

Chriscon Investments Ltd., et al. v. 800.Com LLC, et al.
Case No.
Complaint

 

Page 14 of 15
Case 0:20-cv-62550-XXXX Document 1 Entered on FLSD Docket 12/10/2020 Page 15 of 15

all unpaid Equity Distributions pursuant to Installment 2.4(b), and the economic value of all Defendant's

satisfaction all unperformed obligations under the Purchase Agreement (as so amended), issue a judgment

against Defendants in the aggregate amount of any and all of such outstanding and unpaid installment
payments, all unpaid Equity Distributions pursuant to Installment 2.4(b), and the economic value of all

Defendant's satisfaction all unperformed obligations under the Purchase Agreement (as so amended) plus

interest and costs thereon, together with all reasonable attorneys’ fees and costs incurred by Plaintiffs in this

action, together with such additional relief as this Honorable Court shall deem equitable, just, and proper.

Date: December 10, 2020

Attachments (each of which are hereby incorporated herein were initially described)

Respectfully submitted:

Is/ Le fi

 

 

Leonard O. Townsend, Esq.
Attorney for Plaintiffs
Florida Bar No.: 0013061
Post Office Box 481143
Delray Beach, Florida 33448
Tel: (561) 613-8763
Principal Service Email: lentownsend@ltownsendlaw.com

Secondary Service Email: lentownsend@qmail.com

Exhibit “A”: Copy of the Purchase Agreement
Exhibit “B”: Copy of the Personal Guaranty
Exhibit “C”: Copy of the First Amendment
Exhibit “D”: Copy of the Second Amendment
Exhibit “E”: Copy of the Third Amendment
Exhibit “F”: Copy of the Fourth Amendment
Exhibit “G": Copy of the Westerdal Amendment
Exhibit “H”: Copy of the Seller Demand Letter
Exhibit ‘I’: Copy of the Assignment Agreement
Exhibit “J”: Copy of the Plaintiffs Demand Letter

Chriscon Investments Ltd., et al. v. 800.Com LLC. et al.
Case No,

Complaint

 

Page 15 of 15
